CONFESSION OF ERROR

ROTHENBERG, J.
The defendant, Mark Noel, appeals the denial of his motion for a judgment of acquittal as to his conviction for first-degree criminal mischief. Noel contends that to sustain a conviction for first-degree criminal mischief, the State was required to prove that the damage to the subject property, which in this case was the victim’s vehicle, was greater than $200. He further submits that the State failed to prove by competent substantial evidence that the damage exceeded $200, and thus this Court should reverse his conviction for first-degree criminal mischief and remand for the entry of judgment for the reduced crime of second-degree criminal mischief. We agree. Based on our independent review, and the State’s proper confession of error, we conclude there was insufficient evidence to establish that the damage exceeded $200. We, therefore, reverse Noel’s conviction for first-degree criminal mischief and remand with instructions to enter judgment for the reduced crime of second-degree criminal mischief. Noel’s remaining convictions and sentences should not be disturbed.
Reversed and remanded with instructions.